Citation Nr: 0637910	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:  Teodoro A. Rosales


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to May 1942; had recognized Philippine Guerilla 
service from February 1943 to September 1944; and regular 
Philippine Army service from April 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  At the time of the veteran's death, the veteran was not 
service-connected for any disability.  

2.  The Certificate of Death reflects that the veteran died 
at the age of 82 years in July 2000.  The immediate cause of 
death was cerebrovascular accident (CVA).  There were no 
significant conditions contributing to death.

3.  Competent medical evidence shows that the veteran died of 
cardiopulmonary arrest, secondary to CVA.

4.  CVA nor cardiovascular disease was not manifest during 
service nor within one year of separation; competent medical 
evidence does not show that CVA and/or cardiopulmonary arrest 
were attributable to service.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including brain hemorrhage, brain 
thrombosis, and cardiovascular disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records do not show complaints, findings, 
treatment, or diagnosis of brain disease or injury.  The 
service medical records reflect treatment for tonsillitis and 
the notation that the veteran had a hemorrhoidal tag.  The 
veteran was not treated for any other disease or injury.  

Post-service, lay evidence was received which purported to 
show that the veteran suffered a gunshot wound to the right 
leg during service.  With regard to medical evidence, the 
competent medical evidence showed diagnoses of right leg 
disability in the 1970's, osteoarthritis in the 1990's, 
genitourinary disability in the 1990's, and benign prostatic 
hyperplasia in the 1990's.

In June 2000, a brain scan was performed which showed acute 
lacunar infarcts, right anterior limb of the internal capsule 
and left superior parietal lobe; old infarct, left occipital 
lobe; and cerebral atrophy, more on the left side, compatible 
with age.  

The Certificate of Death reflects that the veteran died at 
the age of 82 years in July 2000.  The immediate cause of 
death was CVA.  There were no significant conditions 
contributing to death.

In a subsequent July 2000 statement, Dr. A.B., stated that 
the veteran was discharged from the hospital at the beginning 
of July 2000.  The next day, the veteran died of a 
cardiopulmonary arrest, secondary to CVA.  

In sum, neither a brain hemorrhage nor cardiovascular disease 
was manifest during service.  Likewise, neither a brain 
hemorrhage nor cardiovascular disease was manifest during 
service or within one year of separation.  There is no 
competent medical evidence which establishes a nexus between 
service and a post-service diagnosis of CVA or any 
cardiovascular disease.  Competent medical does not show that 
post-service CVA nor any cardiovascular disease was related 
to service or that either was manifest within one year of the 
veteran's separation from service.  

Thus, there is no nexus between the veteran's cause of death 
from CVA or cardiopulmonary arrest and service.

It is also the appellant's contention that the veteran 
suffered from arthritis which was related to service and 
which caused or contributed to cause death.  There is no 
competent medical evidence that arthritis was attributable to 
service or manifest within the one year presumptive period.  
However, even if the arthritis was so related, there is no 
competent medical evidence etiologically linking arthritis to 
the veteran's death.  

The appellant has not been shown by the record to be 
qualified to make a medical assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The appellant's 
assertions are unsupported by competent evidence and do not 
serve as a basis to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


